DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-26 in the reply filed on 1/28/2022 is acknowledged.
Claims 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-12, 19-20, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10 line 2, it is indefinite as to whether the “second polar Group III nitride material” refers to the “undoped second polar Group III nitride material” as recited in claim 1 line 4 or can refer to a doped material.  For purposes of examination the former interpretation will be used.
Claims 11-12 do not clear up the indefinite limitation in claim 10.
	Regarding claim 19 line 14, it is indefinite as to whether “asurfaces of the indentation” refers to the bottom surface of the indentation or some other surface.  For purposes of examination the former interpretation will be used.  
	Claim 20 does not clear up the indefinite limitation in claim 19.
	Regarding claim 23 line 3, it is indefinite as to whether the “second polar Group III nitride material” refers to the “undoped second polar Group III nitride material” as recited in claim 1 line 4 or can refer to a doped material also.  For purposes of examination the former interpretation will be used.
	Claim 24-25 do not clear up the indefinite limitation in claim 23
Regarding claim 26 lines 2-2, it is indefinite as to whet her the “second polar Group III nitride material” refers to the “undoped second polar Group III nitride material” as recited in claim 1 line 4 or can include a doped material.  For purposes of examination the former interpretation will be used.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kub et al. (US 9,006,791) (“Kub”).
With regard to claim 1, figure 17 of Kub discloses a Group III nitride semiconductor device comprising: a first layer of a first polar undoped Group III nitride material (AlGaN, fig. 17) grown on an undoped substrate material (Gallium-Polar GaN, fig. 17); and a second layer of an undoped second polar Group III nitride material (GaN Second layer, fig. 17) epitaxially grown on the first layer of the first polar undoped Group III nitride material (AlGaN, fig. 17); wherein a difference between a normal component of a polarization of the second layer of the undoped second polar Group III nitride material (GaN Second layer, fig. 17) and the first layer of the first polar undoped Group III nitride material (AlGaN, fig. 17) is negative; and wherein there is an energy band offset between valence bands of the first polar undoped Group III nitride material (AlGaN, fig. 17) and the undoped second polar Group III nitride material (GaN Second layer, fig. 17); a 2D hole gas (2D hole gas, fig. 17) at a heterojunction between the first layer of the first polar undoped Group III nitride material (AlGaN, fig. 17) and the second layer of the 
With regard to claim 3, figure 17 of Kub discloses that the undoped substrate material (SiC substrate, fig. 17) is one of Sapphire, c-plane Sapphire, undoped bulk single crystal polar AlN, silicon carbide (SiC substrate, fig. 17), Si-face silicon carbide or silicon.
With regard to claim 4, figure 17 of Kub discloses that a 2D electron gas is not present (“2DHG”, col. 19 ll. 6).
With regard to claim 5, figure 17 of Kub discloses that the 2D hole gas (“2DHG”, col. 19 ll. 6) has a sheet density based upon a thickness (“If the second material is too thin, a 2DHG will not form at the heterointerface between the barrier layer and the second material”, col. 17 ll. 11-13) of the second layer (GaN Second layer, fig. 17).
With regard to claim 7, figure 17 of Kub discloses that the first polar undoped Group III nitride material is undoped metal-polar AlxGaixN (AlGaN, fig. 17) and the second polar Group III nitride material (GaN Second layer, fig. 17) is one of undoped metal-polar GaN (GaN Second layer, fig. 17) or InxGai-xN where x is a number less than 1 and greater than 0. 
With regard to claim 8, figure 17 of Kub discloses that the first polar undoped Group III nitride material is undoped metal-polar A1xInyGa(1.tx+y)>N (“InAlGaN epitaxial layer”, col. 15 ll. 41-42) where x and y are numbers less than 1 and greater than 0, a sum of x and y being less than 1, and the second polar Group III nitride material is undoped metal-polar GaN (“a second material that consist of approximately 20 nm of GaN or thicker GaN layer”, col. 17 ll. 14-17).

With regard to claim 14, figure 17 of Kub discloses that the third electrically conductive contact (gate electrode) is disposed away from the first slab of p- doped third polar Group III nitride material (p+ epitaxial layer under source electrode) and the second slab of p- doped third polar Group III nitride material (p+ epitaxial layer under drain electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (US 9,006,791) (“Kub”) in view of Saxler et al. (US 2006/0255364) (“Saxler”).
With regard to claim 13, Kub does not disclose that the first polar undoped Group III nitride material is undoped N-polar GaN and the second polar undoped Group III nitride material is undoped N-polar AlN.
However, figure 1 of Saxler disclose that the first polar undoped Group III nitride material is undoped N-polar (“N-polar”, par [079]) GaN (“channel layer 14 includes GaN” 
Therefore, it would have been obvious to one of ordinary skill in the art to form the channel and barrier layer of Kub with Gan and Aln as taught in Saxler in order to provide an increased and even maximum possible piezoelectric charge at the interface between the two layers.  See par [0020] of Saxler.  Using an AlN barrier layer also reduces the piezoelectric scattering between the layers that can limit the 2DEG mobility.  See par [0020] of Saxler.  

Claims 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (US 9,006,791) (“Kub”) in view of Then et al. (US 2019/0058049) (“Then”).  
With regard to claim 15, Kub does not disclose further comprising an insulating layer disposed on a section of each one of first slab of p- doped third polar Group III nitride material and the second slab of p- doped third polar Group III nitride material that is not covered by the first electrically conductive contact and the second electrically conductive contact, disposed on a sidewall of the first slab of p- doped third polar Group III nitride material and an opposing sidewall of the second slab of p- doped third polar Group III nitride material, and disposed on the surface of the second layer of the undoped second polar Group III nitride material, the surface being located between the first slab of p- doped third polar Group III nitride material and the second slab of p- doped third polar Group III nitride material; the third electrically conductive contact being 
However, figure 4A of Then discloses an insulating layer 250A disposed on a section of each one of first slab of p- doped third polar Group III nitride material (left 270 in fig. 4A) and the second slab of p- doped third polar Group III nitride material (right 270 in fig. 4A) that is not covered by the first electrically conductive contact (left 272 in fig. 4A) and the second electrically conductive contact (right 272 in fig. 4A), disposed on a sidewall of the first slab of p- doped third polar Group III nitride material (left 270) and an opposing sidewall of the second slab of p- doped third polar Group III nitride material (right 270), and disposed on the surface of the second layer of the undoped second polar Group III nitride material 240, the surface being located between the first slab of p- doped third polar Group III nitride material (left 270) and the second slab of p- doped third polar Group III nitride material (right 270); the third electrically conductive contact 260A being disposed over the insulating layer 250A; the third electrically conductive contact 260A being disposed away from the first (left 272) and second (right 272) electrically conductive contacts.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kub with the gate dielectric of Then in order to provide a relatively low on state resistance during the transistor on-state and still handling a relatively high maximum power in the transistor off-state.  See par [0011] of Then.  
With regard to claim 16, Kub does not disclose that the second layer of the undoped second polar Group III nitride material has an indentation extending from a first surface on which the first slab of p- doped third polar Group III nitride material and the 
However, figure 4A of Then discloses that the second layer of the undoped second polar Group III nitride material 240 has an indentation (“gate trench”, par [0028]) extending from a first surface (top of 240) on which the first slab of p- doped third polar Group III nitride material (left 270) and the second slab of p- doped third polar Group III nitride material (right 270) are disposed to a second surface (surface within gate trench region) disposed between the first surface (top of 240) and a surface (bottom of 240) in contact with the first layer of a first polar undoped Group III nitride material 230; the indentation (“gate trench”, par [0028]) disposed between the first (left 270) and second (right 270) slabs of p- doped second polar Group III nitride material; and wherein the third electrically conductive contact 260A substantially fills the indentation (“gate trench”, par [0028]) in the second layer of the undoped second polar Group III nitride material 240.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kub with the gate trench engineering as taught in Then in order to provide a relatively low on state resistance during the transistor on-state and still handling a relatively high maximum power in the transistor off-state.  See par [0011] of Then.  

With regard to claim 19, Kub does not disclose that the second layer of the undoped second polar Group III nitride material has an indentation extending from a first surface on which the first slab of p- doped third polar Group III nitride material and the second slab of p- doped third polar Group III nitride material are disposed to a second surface disposed between the first surface and a surface in contact with the first layer of a first polar undoped Group III nitride material; the indentation disposed between the first and second slabs of p- doped second polar Group III nitride material; wherein the Group III nitride semiconductor device further comprises an insulating layer disposed on a section of each one of first slab of p- doped third polar Group III nitride material and the second slab of p- doped third polar Group III nitride material that is not covered by the first electrically conductive contact and the second electrically conductive contact, disposed on a sidewall of the first slab of p- doped third polar Group III nitride material and an opposing sidewall of the second slab of p- doped third polar Group III nitride material, and disposed on asurfaces of the indentation; the third electrically conductive contact being disposed over the insulating layer; the third electrically conductive contact being disposed away from the first and second electrically conductive contacts.
However, fig. 4A of Then discloses that the second layer of the undoped second polar Group III nitride material 240 has an indentation (gate trench region, par [0028]) 
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kub with the gate trench engineering as taught in Then in order to provide a relatively low on state resistance during the transistor on-state and still 
With regard to claim 21, Kub does not disclose that the second layer of the undoped second polar Group III nitride material 240 has an indentation (gate trench) extending from a first surface (top of 240) on which the first slab (left 270) of p- doped third polar Group III nitride material and the second slab (right 270) of p- doped third polar Group III nitride material are disposed to a second surface (bottom of gate trench) disposed between the first surface (top of 240) and a surface (bottom of 240) in contact with the first layer of a first polar undoped Group III nitride material 230; the indentation (gate trench) disposed away from the first (left 270) and second (right 270) slabs of p- doped second polar Group III nitride material; wherein the Group III nitride semiconductor device further comprises an insulating layer 250A disposed on a section of a first surface of the second layer of the undoped second polar Group III nitride material 240 on which the second layer of the undoped second polar Group III nitride material 240 is not covered by the first slab of p- doped third polar Group III nitride material (left 270) and the second slab (right 270) of p- doped third polar Group III nitride material, disposed on surfaces of the indentation (gate trench); the third electrically conductive contact 260A being disposed over the insulating layer 250A; the third electrically conductive contact 260A being disposed away from the first (left 270) and second (right 270) electrically conductive contacts.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kub with the gate trench engineering as taught in Then in order to provide a relatively low on state resistance during the transistor on-state and still .  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (US 9,006,791) (“Kub”) in view of Then et al. (US 2020/0411677) (“Then II”). 
With regard to claim 23, fig. 17 of Kub discloses undoped substrate material (Gallium-Polar GaN), the first layer of a first polar undoped Group III nitride material (AlGaN) grown on the undoped substrate material (Gallium-Polar GaN), and the second polar Group III nitride material (GaN Second layer) 
Kub does not disclose that the layers extend beyond the Group III nitride semiconductor device, thereby providing a platform for growing other semiconductor device; at least one other semiconductor device being grown on the platform.
However, fig. 6L of Then II discloses that the layers (120, 130A, 205) extend beyond the Group III nitride semiconductor device 602, thereby providing a platform for growing other semiconductor device 601; at least one other semiconductor device 601 being grown on the platform (120, 130A, 205).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kub with the extensions as taught in Then II in order to provide CMOS circuitry.  See abstract of Then II. 
With regard to claim 24, Kub does not discloses at least one other semiconductor device is an nFET selected from one of a MOSFET, MESFET, a JFET, or a HEMT.
However, figure 6L of Then II discloses at least one other semiconductor device 601 is an nFET (“Substrate region 601 is where a transistor of a first conductivity type 
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kub next to the N-type transistor as taught in Then II in order to provide a functional IC suitable for implementing CMOS logic.  See par [0063] of Then II. 
With regard to claim 25, Kub does not discloses that the nFET includes a 2D electron gas.
However, figure 6L of Then II discloses that the nFET 601 includes a 2D electron gas 476.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Kub next to the N-type transistor as taught in Then II in order to provide a functional IC suitable for implementing CMOS logic.  See par [0063] of Then II. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (US 9,006,791) (“Kub”), Then et al. (US 2020/0411677) (“Then II”), and Ren et al. (US 2004/0041169) (“Ren”). 
With regard to claim 26, Kub and Then II do not disclose that the second polar Group III nitride material is doped, doping selected to prevent formation of 2d Hole gas.
However, Ren disclose that the second polar Group III nitride material is doped (“n-type AlGaN”, par [0034]), doping selected to prevent formation of 2d Hole gas.
. 
	
Allowable Subject Matter
Claims 2, 6, 18, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             2/12/2022